DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-7 are objected because of the following informalities: 
•	Claim 1, line 10, the recitation “…the battery…” should read “…the at least one battery…” similar to the recitation of claim 1, lines 7-8.
Claims 2-7, being dependent to claim 1 inherit the same problem and are also objected.  
Appropriate correction is required.

Drawings
The drawings are objected to because:
•	In Figure 1, the essential features of “detecting connection of the connector” as recited in the claim 1, line 5-6 and “…outputting a corresponding instruction…..enabling, according to the instruction…” as recited in the claim 1, lines 11-12 are not illustrated in Figure 1. Examiner suggests to clearly illustrated the “detection circuit” and “communication circuit” or any other circuit associated with the connector. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 2 are rejected under 35 U.S.C. 103 as being unpatentable over the US Application Publication by Akram et al. (US # 20040063464), in view of the US Patent Application Publication by Kim et al. (US # 20140300321), in view of the US Patent Application Publication by Wong et al. (US # 20150035477).


Regarding Claim 1, Akram teaches Figures 1 and 3-4, a power supply method [0014], implemented in a connector (Cable 2, [0012, lines 1-2]), a power supply device (Computer 8) and a power receiving device (mobile phone 14, [0012]), the connector connected between the power supply device and the power receiving device (see Fig 1), the power supply method comprising: 
after confirming that the connector, the power supply device and the power receiving device are successfully connected (Claim 1, lines 4-8), 
activating a microprocessor (microprocessor of the mobile device is not shown) of the power receiving device to determine whether at least one battery of the power receiving device needs to be charged (Cable has a micro-controller 42 [0016, lines 31-32] which is capable of enabling and disabling the power receiving device for providing desired voltage as per the requirement of the mobile device, (Claim 7, [0016, lines 21-28]); and when it is determined that a at least one battery needs to be charged [0016, lines 21-23].
Akram fails to teach:
the microprocessor determining a rated voltage of the battery and outputting a corresponding instruction to the connector;
Kim teaches in Figures 1 and 3-4, charging of an electronic device [0037, lines 12-3, 0048] comprising step of:
a microprocessor (Application Processor (AP) 161, Fig 3) determining a rated voltage of a battery (Based on the electronic device 100 connected, the AP 161 of the electronic device decides a “Specific level” for example: 12V/4A or 9V/2A level power request to the charging device 200 [0057, 0060, lines 1-6 and 12-22]) and outputting a corresponding instruction to a charging device (the AP 161 of the electronic device 100 transmits a power level to the charging device 200 [0057, 0060, lines 1-6 and lines 12-22]) [0004], also see [0040, lines 10-12]).
a power circuit (201, Fig 3) enabling, according to the instruction, the charging device to provide a corresponding output voltage to charge a battery (see Fig 4, 0027, 0060, lines 12-22]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining the rated voltage of the battery and sending a request to the charging device within the charging apparatus of Akram, as taught by Kim, to additionally provide rated output from the connector power source of Akram based on specific power request in order to regulate charging voltage accurately 
The combination of Akram and Kim fail to teach:
the connector causing the power supply device to provide the output voltage having a larger value as the rated voltage of the battery increases.
Wong teaches Figures 1 and 6, a power supply method comprising step of:
An HV adapter (“HV Adapter 140…any other device having a power supply 142 and a USB connector 170”, [0025, lines 10-14]) enabling, according to an instruction from an electronic device (Transmit circuit 116 located in electronic device 110 provides instructions to the HV adapter 140 to provide power, [0030, lines 12-20]), the adapter causing a power supply device (Power supply 142) to provide the output voltage having a larger value as the rated voltage of the battery increases (Depending upon particular connected electronic device 110 to the HV adapter 140, the HV adapter 140 provides proper matching charging power at nominal voltage level of 5V or high voltage levels of 9V, 12V and/or 20V based on the rated voltages of the batteries provided in the electronic device 110, see (Abstract, lines 7-9, 0027, lines 10-22, also see [0053]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include providing larger output power based on battery capacities of the devices within the charging apparatus of Akram and Trethewey, as taught by Wong, in order to meet the power requirements of various electronic devices that require larger voltages, thus improving the efficiency of the system.

Regarding Claim 2, Akram Kim and Wong teaches the method of claim 1.
Akram further teaches wherein the connector is a USB type connector supporting a USB power delivery (PD) specification (Abstract, lines 4-6, [0012, lines 1-3]), and the power supply device and the power receiving device are respectively a computer (8) and an electronic device (14) similarly supporting the USB PD specification [0016, lines 7-9].
The combination of Akram and Wong fail to teach:
the connector is a USB Type-C connector.
the power supply device is an AC adapter.
Kim teaches in Figure 3, a connector is a USB Type-C connector [0026, lines 4-5] and a power supply device is an AC adapter (101).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include Type-C USB connector and an AC source as power supply device within the charging apparatus of Wong, as taught by Paparrizos, in order to transfer data and charging at faster speeds as well used additional power supply source just in case the main power supply source malfunctions or fails, thus improving the efficiency of the charger.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Akram, Kim and Wong as applied to claim 2 above, in further view of the US Patent Application Publication by Lee (US # 20140111142).

Regarding Claim 3, Akram, Kim and Wong teaches the method of claim 2.
The combination of Akram and Kim fail to teach:
enabling the power supply device to provide through the connector an initial voltage to the power receiving device, and activating the microprocessor to determine whether the power receiving device is in a power-on state; 
if the power receiving device is in the power-on state, the connector causing the power supply device to change the initial voltage according to the USB PD specification to provide a maximum output voltage as a supply voltage needed for operating the power receiving device, wherein the maximum output voltage is also used for charging the at least one battery.
Wong further teaches:
enabling a power supply device to provide through a connector an initial voltage to the power receiving device, and activating a microprocessor to determine whether the power receiving device is in a power-on state [0009, lines 13-18, 0027, lines 17-22]); 
if the power receiving device is in the power-on state, the connector causing the power supply device to change an initial voltage according to the USB PD specification to provide a maximum output voltage as a supply voltage needed for operating the power receiving device [0027, lines 10-17], wherein the maximum output voltage is also used for charging the at least one battery (Depending upon particular connected electronic device 110 to the HV adapter 140, the HV adapter 140 provides proper matching charging power at nominal voltage level of 5V or high voltage levels of 9V, 12V and/or 20V to the electronic device 110, see (Abstract, lines 7-9, 0027, lines 10-22, also see [0053]).

The combination of Akram, Kim and Wong fail to teach:
if the power receiving device is in the power-off state, the power supply method performing in continuation the step of activating the microprocessor to determine whether the at least one battery of the power receiving device needs to be charged; and 
Lee teaches in Figure 3, detecting if a power receiving device (100) is in the power-off state (Fig 3, Step S301), the power supply method performing in continuation the step of activating the microprocessor to determine whether the at least one battery of the power receiving device needs to be charged [0099].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include detecting power-off mode and charging accordingly within the charging apparatus of Akram, Kim and Wong, as taught by Lee, in order to achieve controlled, safe and secure charging by monitoring the states of the power receiving device.

Claims 4 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Akram, Kim, Wong and Lee as applied to claim 3 above, in further view of the US Patent Application Publication by Chen et al. (US # 20180159342).

Regarding Claim 4, Akram, Kim, Wong and Lee teaches the method of claim 3.
The combination of Akram, Kim, Wong and Lee fail to teach:
wherein the at least one battery is more than two batteries, and the batteries have respective different rated voltages and charging priorities.
Chen teaches in Figure 1, charging two batteries and the batteries have respective different rated voltages and charging priorities [0022, lines 7-10].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include charging batteries with priority based on capacity within the charging apparatus of Akram, Kim, Wong and Lee, as taught by Chen, in order to prevent over-discharging of the battery needing power that shortens the battery service life, thus increasing the longevity of the battery.

Regarding Claim 5, Akram, Kim, Wong, Lee and Chen teaches the method of claim 4.
Akram further teaches:
when it is determined that the battery needs to be charged [0016, lines 21-23], determining the rated voltage of the battery [0016, lines 4-7] and outputting the corresponding instruction to the connector (In Akram’s Invention, the mobile device is capable of communication serially using device specific serial interface as illustrated in figure 3), 
the connector causing, according to the instruction, the power supply device to provide the corresponding output voltage to charge the battery [0016, lines 4-7, 0016, lines 21-23], and when a power capacity of the battery satisfies a predetermined condition [0016, lines 17-21],
The combination of Akram, Kim, Wong and Lee fail to teach:
returning to the step of sequentially determining according to sequences of the charging priorities whether one of these batteries needs to be charged.
Chen further teaches in Figure 1, step of sequentially determining according to sequences of the charging priorities whether one of these batteries needs to be charged [0022, lines 7-10].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include charging batteries with priority based on capacity within the charging apparatus of Akram, Kim, Wong and Lee, as taught by Chen, in order to prevent over-discharging of the battery needing power that shortens the battery service life, thus increasing the longevity of the battery.

Regarding Claim 6, Akram, Kim, Wong, Lee and Chen teaches the method of claim 5.
Akram further teaches:
returning the step of enabling the power supply device to provide through the connector the initial voltage to the power receiving device [0016, lines 4-7, 21-23].
The combination of Akram, Kim, Wong and Lee fail to teach:
determining whether the charging priority of the battery is the lowest of the charging priorities.
[0022, lines 7-10].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include charging batteries with lowest priority based on capacity within the charging apparatus of Akram, Kim, Wong and Lee, as taught by Chen, in order to prevent over-discharging of the battery needing power that shortens the battery service life, thus increasing the longevity of the battery.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Akram, Kim and Wong as applied to claim 1 above, in further view of the US Patent Application Publication by White et al. (US # 20160020443).

Regarding Claim 7, Akram, Kim and Wong teaches the method of claim 1.
The combination of Akram, Kim and Wong fail to teach:
wherein the rated voltage of the battery is determined by a number of strings used in the battery, and the rated voltage increases as the number of strings gets larger (See Figure 2A-2C, [0439]).
White teaches in Figures 2A-2C, configuration of battery cells comprising: a rated voltage of a battery is determined by a number of strings used in the battery, and the rated voltage increases as the number of strings gets larger (See Figure 2A-2C, [0439]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining the rated capacity of the battery based .




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Schaffer et al. (US # 20200317084) teaches in Figure 1, a charge monitoring system determines that at least one battery needs to be charged [0037, lines 11-22].
The US Patent Application Publication by Hsu et al. (US # 20180048166) teaches in Figure 1, activating a microprocessor (Controller 52 of the portable device, [0022, line 1]) of a power receiving device (Portable device, [0021, lines 3-4]) to determine whether at least one battery (66, [0029, line 2]) of the power receiving device needs to be charged [0019, 0028, lines 5-6]; 
The US Patent Application Publication by Achiwa et al. (US # 20150264208) teaches supplying power from a power supply controller (Fig 3, 208) to a peripheral device (10) through a connector (Considering connector as combination of Cable 20 and USB communication section 201) comprising step of: 
a microprocessor (microprocessor of the peripheral device 10 is not shown) determining a rated voltage of the battery [0093, lines 1-3] and outputting a corresponding instruction to the connector (see “Power supply request notification” is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859